Contact: Michael J. Culotta Executive Vice President and Chief Financial Officer (502) 627-7475 PHARMERICA REPORTS RESULTS FOR THE SECOND QUARTER OF 2010 AND SIX MONTHS ENDED JUNE 30, 2010 Company Updates 2010 Guidance LOUISVILLE, Kentucky (August 5, 2010) – PharMerica Corporation (NYSE: PMC), a national provider of institutional pharmacy and hospital pharmacy management services, today reported the results of its second quarter of 2010 and six months ended June 30, 2010. Commenting on the Company’s results for the quarter, Gregory S. Weishar, PharMerica Corporation’s Chief Executive Officer, said, “The second quarter proved unexpectedly challenging.Generic reimbursement pressures accelerated, leading to margin erosion, which significantly impacted earnings.Over the past several quarters, payor reimbursement policy for generics has become more aggressive, both in terms of the frequency of price changes and price levels.PharMerica’s exposure has increased due to its success in driving client cost-savings through increased generic drug usage, currently at about 75% of total prescriptions dispensed.In addition, we recorded a $5 million pre-tax charge in the second quarter to reserve for certain claims arising prior to the 2007 formation of PharMerica. “We are seeing a change in the market relating to generic usage.Historically, payors have rewarded generic dispensing because of the cost savings.We are now seeing an erosion of that relationship.This is especially concerning given the volume of generics dispensed by PharMerica.Going forward, we will focus on improving generic profitability in our payor and supplier contracts.Recently, we have had successes with several large clients in negotiating reimbursement floors to improve generic profitability. “Looking at the remainder of the year, these ongoing margin pressures, coupled with increased competitive pressures from independent community pharmacies, led us to revise yearly guidance.We are working hard to improve the client value proposition to combat share losses to community pharmacies who serve the independent nursing home market segment.Over time, we are confident PharMerica’s scale advantages, coupled with improved service offerings, will mitigate bed loss and margin compression.” Ø Key Comparisons of Second Quarters Ended June 30, 2010 and 2009: · Net income decreased to $1.3 million, or $0.04 earnings per diluted share, compared with net income of $9.2 million, or $0.30 earnings per diluted share.Included in net income is an after-tax charge of $3.0 million, or the negative effect of $0.10 on earnings per diluted share related to certain claims arising from time periods prior to the 2007 formation of the Company.Adjusted earnings per diluted share were $0.22 compared with $0.31 in the prior year. · Cash Flow Provided by Operating Activities decreased 28.5% to $20.6 million from $28.8million. · Adjusted EBITDA decreased 25.2% to $19.3 million from $25.8 million. -MORE- PMC Reports Results for the Second Quarter of 2010 and Six Months Ended June 30, 2010 Page 2 August 5, 2010 Ø Key Comparisons of Six Months Ended June 30, 2010 and 2009: · Net income decreased to $9.7 million, or $0.32 earnings per diluted share, compared with net income of $17.4 million, or $0.57 earnings per diluted share.Included in net income is an after-tax charge of $3.0 million, or the negative effect of $0.10 on earnings per diluted share related to certain claims arising from time periods prior to the 2007 formation of the Company.Adjusted earnings per diluted share were $0.52 compared with $0.62 in the prior year. · Cash Flow Provided by Operating Activities increased 6.1% to $45.3 million from $42.7million. · Adjusted EBITDA decreased 16.9% to $42.4 million from $51.0 million. Fiscal 2010 Earnings Guidance The Company updates its fiscal 2010 earnings guidance range as follows: (in millions, except per share data) Ranges Revenues $1,765.0-$1,810.0 Adjusted earnings before interest, taxes, depreciation, amortization, integration, merger and acquisition related costs and expenses $73.0-$80.0 Depreciation and amortization expense $29.0-$28.0 Interest expense, net $4.0-$3.8 Tax rate 40.5% - 40.0% Net income $23.8-$28.9 Diluted earnings per share $0.78-$0.95 Common and common equivalent shares outstanding The fiscal 2010 earnings guidance does not consider any integration, merger and acquisition related costs or other charges the Company may incur, including but not limited to the application of new accounting pronouncements or other non-recurring charges.Also, the guidance does not consider any future acquisitions or the potential impact of the expected conversion to AMP. Conference Call Management will hold a conference call to review the financial results for the second quarter of 2010 and six months ended June 30, 2010, on August 6, 2010, at 10:00 a.m. ET.To access the live webcast, visit the Investor Relations section of the Company’s website at www.pharmerica.com or go to www.earnings.com.To access a telephonic replay of the call, which will be available one hour after the conclusion of the call through August 20, 2010, please dial 1-888-286-8010 (617-801-6888 if calling from outside the U.S.) and use passcode 33028794. About PharMerica PharMerica Corporation is a leading institutional pharmacy services company servicing healthcare facilities in the United States.As of June 30, 2010, PharMerica operated 90 institutional pharmacies in 41 states.PharMerica’s customers are institutional healthcare providers, such as nursing centers, assisted living facilities, hospitals and other long-term care providers.The Company also provides pharmacy management services to long-term care hospitals. -MORE- PMC Reports Results for the Second Quarter of 2010 and Six Months Ended June 30, 2010 Page 3 August 5, 2010 Forward-looking Statements This press release contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which reflect the Company’s current estimates, expectations and projections about its future results, performance, prospects and opportunities.Forward-looking statements include, among other matters, the information concerning the Company’s “guidance” and possible future results of operations, the Company’s ability to purchase acquisition targets, the accretive affect of completed acquisitions on the Company’s operating results and financial position, the success of the Company’s initiatives to improve customer services and client relationship management, the continued strength of the Company’s cash flows from operations, the Company’s review of its cost structure, the Company's ability to improvegeneric profitability in its payor and supplier contracts, the Company's ability to mitigate bed loss and margin compression, and the strength of the Company’s financial performance during 2010.Forward-looking statements include statements that are not historical facts and can be identified by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would,” “project” and similar expressions.These forward-looking statements are based upon information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.Important factors that could cause the Company’s actual results to differ materially from the results referred to in the forward-looking statements we make in this press release are included in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports, including current reports on Form 10-Q, filed with the SEC by the Company. You are cautioned not to place undue reliance on any forward-looking statements, all of which speak only as of the date of this press release.Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events.All subsequent written and oral forward-looking statements attributable to us or any person acting on the Company’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this press release and in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports filed with the SEC by the Company. -MORE- PMC Reports Results for the Second Quarter of 2010 and Six Months Ended June 30, 2010 Page 4 August 5, 2010 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS (In millions, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Amount % of Revenue Amount % of Revenue Amount % of Revenue Amount % of Revenue Revenues $ % $ % $ % $ % Cost of goods sold Gross profit Selling, general and administrative expenses Amortization expense Integration, merger and acquisition related costs and other charges Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ % $ % $ % $ % Three Months Ended June 30, Six Months Ended June 30, Earnings per common share: Basic $ Diluted $ Shares used in computing earnings per common share: Basic Diluted -MORE- PMC Reports Results for the Second Quarter of 2010 and Six Months Ended June 30, 2010 Page 5 August 5, 2010 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and per share amounts) December 31, 2009 June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred tax assets Prepaids and other assets Equipment and leasehold improvements Accumulated depreciation ) ) Deferred tax assets, net Goodwill Intangible assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Salaries, wages and other compensation Other accrued liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value per share; 1,000,000 shares authorized and no shares issued at December 31, 2009 and June 30, 2010 – – Common stock, $0.01 par value per share; 175,000,000 shares authorized; 30,619,830 shares and 30,646,597 shares issued and outstanding as ofDecember31, 2009 and June 30, 2010, respectively Capital in excess of par value Retained earnings $ $ -MORE- PMC Reports Results for the Second Quarter of 2010 and Six Months Ended June 30, 2010 Page 6
